Case 3:14-cv-00092-JMS-MPB Document 460 Filed 02/21/20 Page 1 of 6 PageID #: 12883




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   EVANSVILLE DIVISION

   WILLIAM HURT, DEADRA HURT, and ANDREA               )
   HURT,                                               )
         Plaintiffs,                                   )
                                                       )   3:14-cv-00092-JMS-MPB
          vs.                                          )
                                                       )
   JEFF VANTLIN, JACK SPENCER, WILLIAM                 )
   ARBAUGH, JASON PAGETT, MATTHEW WISE,                )
   and ZACHARY JONES,                                  )
          Defendants.                                  )

                                               ENTRY

         A hearing on Defendants’ pending Motions to Reconsider, [Filing No. 450; Filing No.

  451], and a final pretrial conference in this action were held on February 20, 2020. Plaintiffs

  William Hurt, Deadra Hurt, and Andrea Hurt were present by counsel Theresa Kleinhaus, Tara

  Thompson, and Rachel Steinback. Defendants Jeff Vantlin, Jack Spencer, William Arbaugh, and

  Jason Pagett (the “EPD Defendants”) were present by counsel Clifford Whitehead and Robert

  Burkart. Defendants Matthew Wise and Zachary Jones (the “KSP Defendants”) were present by

  counsel Jason Bell. The Court Reporter was Jean Knepley.

                                                I.
                                      MOTIONS TO RECONSIDER

         The Court first heard argument from counsel regarding Motions to Reconsider filed by the

  KSP Defendants, [Filing No. 450], and the EPD Defendants, [Filing No. 451]. The Court then

  ORDERED Plaintiffs to file a Report by February 28, 2020 which sets forth: (1) for their

  wrongful pretrial detention claim, the specific unconstitutional acts that were committed and by

  which Defendants; (2) for their failure to intervene in constitutional violations claim, the specific

  unconstitutional acts for which each Defendant failed to intervene; and (3) for their conspiracy to



                                                   1
Case 3:14-cv-00092-JMS-MPB Document 460 Filed 02/21/20 Page 2 of 6 PageID #: 12884




  deprive constitutional rights claim, the specific unconstitutional acts each Defendant conspired to

  commit.

          The Court also ORDERED: (1) Plaintiffs to file a Report by February 28, 2020 listing

  cases that hold that evidence of the state court judge’s probable cause finding is inadmissible at

  trial for the wrongful pretrial detention, failure to intervene in constitutional violations, and

  conspiracy to deprive constitutional rights claims; and (2) the EPD Defendants and the KSP

  Defendants to file a Report by February 28, 2020 listing cases that hold that evidence of the state

  court judge’s probable cause finding is admissible at trial for the wrongful pretrial detention,

  failure to intervene in constitutional violations, and conspiracy to deprive constitutional rights

  claims. The Report need only list the cases with citations, and should not include argument.

          The Court took the Motions to Reconsider, [Filing No. 450; Filing No. 451], UNDER

  ADVISEMENT.

                                                    II.
                                    FINAL PRETRIAL CONFERENCE

          The Court then held a final pretrial conference in this matter. A jury trial in this matter is

  set to begin on April 20, 2020. The parties estimate that trial will take 10 days.

          A. Jury Selection

          The Court reviewed the jury selection process. Juror questionnaires will be made available

  to the parties on April 17, 2020 at noon. The questionnaires may not be shared outside of counsel

  and the parties and, ultimately, must be returned to the Court. Forty jurors will be summoned for

  trial and the entire venire will be questioned at the same time. Juror summons will be mailed

  March 26, 2020. The Court ruled on some of the Plaintiffs’ Proposed Additional Voir Dire ques-

  tions, and took others under advisement. [Filing No. 402.] The Court will circulate a revised list

  of questions it will use during voir dire to the parties well in advance of trial.

                                                     2
Case 3:14-cv-00092-JMS-MPB Document 460 Filed 02/21/20 Page 3 of 6 PageID #: 12885




         The parties have submitted proposed Case Synopses. The Case Synopsis will be read to

  the jury in voir dire and during preliminary instructions. The Court ORDERED the parties to

  meet and confer and submit an agreed Case Synopsis after the Court has ruled on Defendants’

  Motions to Reconsider, but no later than April 6, 2020.

         Following the Court’s questioning of the venire, Plaintiffs will have 40 minutes and the

  EPD Defendants and the KSP Defendants will each have 20 minutes, for lawyer-conducted voir

  dire. After voir dire, hardship, and for cause challenges, Plaintiffs may exercise up to four

  peremptory strikes, and the EPD Defendants and the KSP Defendants may exercise up to three

  peremptory strikes each. The EPD Defendants and the KSP Defendants may not confer

  regarding their strikes. Striking will be simultaneous and in writing and there will be no back

  strikes. The Court will seat the first 10 jurors who were not excused and all will deliberate.

         B. Jury Instructions

         The Court will review the parties’ proposed modifications to the Court’s Proposed

  Preliminary Jury Instructions, and will circulate a new draft of the Preliminary Jury Instructions in

  advance of trial for the parties’ review. The Court will continue preparation of Final Jury

  Instructions, will consider the parties’ proposed additions and revisions to the Court’s Proposed

  Generic Final Jury Instructions and their proposed case-specific final instructions as trial

  approaches, and will circulate a new draft of the Final Jury Instructions for the parties’ review.

  The Court advised the parties that the burden is on the party who requests that a limiting instruction

  be read to the jury concerning evidence admitted for a limited purpose to tender a draft instruction

  to the Court. The Court also advised that if a limiting instruction is appropriate, it will be read at

  the time of the introduction of the evidence admitted for a limited purpose. Limiting instructions

  should be submitted in advance of trial. The Court also ORDERED the parties to confer on



                                                    3
Case 3:14-cv-00092-JMS-MPB Document 460 Filed 02/21/20 Page 4 of 6 PageID #: 12886




  sources for jury instructions beyond the Seventh Circuit Civil Pattern Jury Instructions, and to

  advise the Courtroom Deputy, Michelle Imel (michelle_imel@insd.uscourts.gov), if they are able

  to do so no later than March 20, 2020.

          C. Trial Logistics

          The parties must be prepared to make their opening statements during the first day of trial.

  Plaintiffs will have 30 minutes and the EPD Defendants and the KSP Defendants will have 20

  minutes each for opening statements. Plaintiffs will have 90 minutes and the EPD Defendants

  and the KSP Defendants will have 60 minutes each for closing statements. The parties advised

  that they will use the VEPS presentation system for presenting exhibits to the jury. They must

  bring 4 sets of exhibits to be used by the Court and/or witnesses.

          D. Verdict Forms

          The parties have submitted Proposed Verdict Forms. [Filing No. 418; Filing No. 422.]

  The parties are ORDERED to work together on agreed Verdict Forms, and to file agreed Verdict

  Forms after the Court has ruled on Defendants’ Motions to Reconsider, but no later than April 6,

  2020.

          E. Witnesses and Exhibits

          The Court has already granted the EPD Defendants’ Motion for Separation of Witnesses.

  [Filing No. 447.] The Court advised the parties that, other than a party, a witness will only testify

  once. It is the Court’s practice to also have parties testify once, without prejudice to the cross-

  examining party re-calling the witness during their case-in-chief if something unexpected arises.

  The parties agreed to work together to number exhibits so that numbers are not repeated, and to

  number only numerically (e.g., not 1A, 1B, etc.).




                                                   4
Case 3:14-cv-00092-JMS-MPB Document 460 Filed 02/21/20 Page 5 of 6 PageID #: 12887




         F. Deposition Designations

         The parties advised that they do not anticipate using deposition designations at trial.

  Should that change, and in order for the Court to effectively consider deposition designations that

  the parties plan to present at trial and any objections thereto, the Court ORDERS as follows:

         •   Plaintiffs shall highlight in yellow all designated portions of the transcripts it
             intends to use during trial and submit them to Defendants by March 30, 2020;

         •   Defendants shall highlight in red all objections to Plaintiffs’ designations, note
             the objections in the margin, and submit them to Plaintiffs by April 3, 2020;

         •   Defendants shall also highlight in light blue all designated portions of the
             transcripts they intend to use during trial and submit them to Plaintiffs by April
             3, 2020;

         •   Plaintiffs shall highlight in pink all objections to Defendants’ designations,
             note the objections in the margin, and submit them to Defendants by April 10,
             2020.

         •   The parties shall submit the highlighted designations and objections via email
             to the Courtroom Deputy at the end of this process, on April 10, 2020. The
             parties must also submit the three transcript pages prior to and following any
             designations.

         G. Requests for Real Time and Daily Copy
         The Court advised that if any party would like to purchase real time and daily copy of the

  trial proceedings, they must make arrangements with the Court Reporter, Jean Knepley, at least

  two weeks before trial. Ms. Knepley’s email address is Jean_Knepley@insd.uscourts.gov.

         H. Other Issues

         Plaintiffs raised an issue regarding how counsel and witnesses may refer to the fact that the

  jury in William Hurt’s criminal trial did not reach a verdict on the obstruction of justice charge,

  and objected to the use of the term “hung jury.” The Court heard argument from the parties on the

  issue, and ORDERED that counsel and witnesses may only state that the jury “did not reach a




                                                   5
Case 3:14-cv-00092-JMS-MPB Document 460 Filed 02/21/20 Page 6 of 6 PageID #: 12888




  verdict” on the obstruction of justice charge. The Court also ORDERED that counsel and wit-

  nesses may only state that the jury found William Hurt “not guilty” on the remaining murder and

  robbery charges.

         The Court inquired regarding whether Andrea Hurt would like to be referred to by her

  married name at trial, and Plaintiffs’ counsel confirmed that she would. Accordingly, the Court

  DIRECTS THE CLERK to update the caption of the case by changing Andrea Hurt’s name to

  “Andrea Heath.”

         The Court encouraged the parties to continue working toward a settlement of this matter.

  To that end, the Court ORDERED the parties to file a Report by February 28, 2020 setting forth

  whether they are able to agree upon a private mediator to assist with those efforts.




        Date: 2/21/2020




  Distribution via ECF only to all counsel of record




                                                   6
